Citation Nr: 1029745	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right ear 
numbness, claimed also as fullness, claimed as a result of VA 
surgeries in November 2001 and February 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2004 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which, in relevant part, 
denied the Veteran's claim for compensation for hearing loss and 
numbness pursuant to 38 U.S.C.A. § 1151.  

On appeal in December 2008, the Board remanded the claim for a VA 
examination.

In a June 2009 rating decision, the RO granted compensation for 
hearing loss only secondary to right ear tympanoplasty surgery 
and awarded a noncompensable evaluation.  The Veteran did not 
file an NOD.  Accordingly, this decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  

In May 2006, the Veteran had a hearing before a Decision Review 
Officer (DRO) and the transcript is of record.  In August 2008, 
the Veteran testified at a Travel Board hearing before a Veterans 
Law Judge (VLJ).  A transcript of the hearing is associated with 
the claim folder.

The VLJ who conducted the August 2008 hearing and issued the 
December 2008 decision no longer works at the Board.  In May 
2010, the Board advised the Veteran by letter that he had the 
right to another hearing by the VLJ who will decide his appeal 
and was asked whether he desired to have a new Board hearing.  
See 38 C.F.R. § 20.707.  The Veteran was also advised that if he 
did not respond within 30 days, the Board would assume that he 
did not want an additional hearing.  To date, a response has not 
been received.  Thus, the Board assumes that the Veteran does not 
desire an additional hearing.

The issue of entitlement to compensation under 38 U.S.C. 
1151 for tinnitus has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

FINDING OF FACT

There is no competent medical evidence of record to support the 
Veteran's assertion that he has right ear numbness that was 
caused by carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault in connection with VA 
surgeries in November 2001 and February 2002.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for right ear numbness, claimed also as fullness, claimed as 
a result of VA surgeries in November 2001 and February 2002  have 
not been met.  38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in November 2003.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim for compensation pursuant to 38 U.S.C.A. § 1151 and the 
relative duties of VA and the claimant to obtain evidence.

The RO provided the Veteran with notice of the laws regarding 
degrees of disability and effective dates in March 2006  
subsequent to the initial adjudication.  While this notice was 
not provided prior to the initial adjudication, the Veteran has 
had the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in September 2006 and June 
2009  supplemental statements of the case, following the 
provision of notice.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, VA treatment records, 
and a VA examination; assisted the Veteran in obtaining evidence; 
and afforded the Veteran the opportunity to give testimony before 
the Board.  

In an April 2010 brief, the Veteran's representative requested 
that VA hospital quality assurance reports be obtained to support 
the claim.  He also argued that VA's departmental instruction 
that such records are confidential and cannot be used in Section 
1151 claims violates 38 U.S.C.A. §§ 5103A(c)(2) and 5705.  It was 
noted that there was no indication that quality assurance reports 
existed, but the representative asserted that action was required 
to determine if such records existed.  The Board finds that even 
if quality assurance records exist there is no indication as to 
how they might be relevant to the present claim.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  In addition, 38 U.S.C.A. § 
5705 explicitly states that VA medical quality-assurance reports 
are confidential and privileged and may not be disclosed to any 
person or entity except in specific situations, which are not 
applicable here.  38 U.S.C.A. § 5705 (a).  38 U.S.C.A. 
§ 5705(b)(5) allows quality-assurance reports to be used "within 
the Department."  However, procurement of quality assurance 
records would necessarily entail their disclosure to individuals 
outside the VA, including the Veteran's representative.  In any 
event, the Board does not have the authority to invalidate VA 
regulations.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The Veteran asserts that he has right ear numbness, also claimed 
as fullness,  affecting his right ear due to tympanoplasty 
surgeries performed at a VA facility in November 2001 and 
February 2002.  

In general, when a veteran incurs additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability; and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that: To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death; and VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  38 
C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his condition after such care, treatment, 
examination, services, or program has been completed.  Each body 
part or system involved is considered separately. 38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination, and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. 
§ 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records establish that the Veteran underwent a right 
ear tympanoplasty in November 2001, which apparently failed.  The 
Veteran underwent a right ear tympanoplasty with ossicular chain 
reconstruction in February 2002, during which an improperly 
positioned malleus was noted.  In June 2002, the Veteran 
complained of numbness.  The clinician noted that the tympanic 
membrane had completely healed, and that the periauricular area 
was "well healed but still hypesthetic."  The signed (and 
witnessed) consent documents show the Veteran was told about what 
the procedures entailed and the risks and complications 
associated with both procedures.  The consent document for the 
November 2001 surgery does not mention numbness as a risk, while 
the February 2002 consent document mentions facial nerve damage 
as a possible risk.  In addition, VA treatment notes show that 
the Veteran was informed of the risks of a tympanoplasty in 
August 2001.

A March 2004 VA examination report noted that numbness "may be a 
necessary consequence of ear surgery," and that it "is not 
unexpected in the case of the first right ear surgery."  

At the Board's request, a February 2009 VA peripheral nerves 
examination was conducted.  Motor and sensory examinations were 
normal.  The clinician diagnosed "normal post auricular (behind 
the ear) sensation.  The VA examiner wrote:  "Numbness around a 
surgical wound is common, and frequently resolves over time.  
This can sometimes take several years.  At this time, the 
veteran's sensation to pin prick is normal behind the right ear 
and all around the scar behind the right ear, making it such that 
the numbness associated with the right tympanoplasty incision has 
more likely than not resolved."

In a June 2009 addendum, the examiner provided the following 
opinion:  

With regards to the issue of numbness, this was NOT as 
a result of carelessness, negligence or lack of proper 
skill.  The incision behind the ear that is carried 
out for the standard type I tympanoplasty may require 
transecting the greater auricular nerve to get 
adequate surgical exposure, which will result in 
numbness of the ear and skin behind the ear.  Some 
people get return of the sensation over time, some do 
not.  Those that do, it is usually over a period of 
several years.  This is an expected outcome of the 
surgery, and is frequently discussed with the patient 
prior to surgery by most Otolaryngologists.

Although objective testing during the February 2009 VA 
examination indicated that the numbness behind the Veteran's 
right ear had resolved, he still complains of a numbness/fullness 
with respect to that ear.  The Veteran is competent to provide 
evidence of observable symptoms such as numbness.  However, there 
is no competent medical evidence indicating that any additional 
disabilities were caused by the VA surgical treatment of the 
Veteran in November 2001 or February 2002.   The March 2004 and 
February 2009 medical opinions state that numbness is an expected 
outcome of the types of surgeries that the Veteran underwent.  
Moreover, the February 2009 examiner determined that this 
condition was not a result of carelessness, negligence, or lack 
of skill.

There is no evidence of record, other than the Veteran's 
contentions, that he has additional disabilities caused by VA 
treatment (or lack thereof) due to carelessness, negligence or 
the like.  As the Veteran is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Although the Veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue involves 
a question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
Veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses or 
causation competent.  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness' personal knowledge).  The Veteran is not 
competent to provide an opinion as to whether he has additional 
disability as a result of VA treatment (or lack thereof) due to 
negligence or lack of proper care.

The overwhelming weight of the evidence demonstrates that there 
was no disability or additional disability resulting from either 
the November 2001 or the February 2002 VA surgery.  The Veteran's 
current right ear numbness is not caused by VA treatment, or lack 
thereof, as a result of negligent treatment, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing medical treatment.  The preponderance of the evidence 
is against the claim for compensation benefits under 38 U.S.C.A. 
§ 1151; there is no doubt to be resolved; and compensation 
pursuant to 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for right ear 
numbness, claimed also as fullness, claimed as a result of VA 
surgeries in November 2001 and February 2002 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


